Citation Nr: 0734608	
Decision Date: 11/02/07    Archive Date: 11/19/07

DOCKET NO.  05-26 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Maryland Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from November 1999 to November 
2003.  The veteran served in Iraq.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating determination of 
the Baltimore, Maryland, Department of Veterans Affairs (VA) 
Regional Office (RO), which granted service connection for 
PTSD and assigned a 30 percent disability evaluation, 
effective November 29, 2003.  


FINDINGS OF FACT

1.  From November 29, 2003 to October 22, 2004, PTSD was 
manifested by no more than occasional decrease in work 
efficiency with intermittent periods of inability to perform 
occupational tasks.

2.  Since October 23, 2004, PTSD has been manifested by 
deficiencies in most of the areas of work, school, family 
relations, judgment, thinking, and mood; but has not been 
productive of total occupational or social impairment.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

This appeal arises from disagreement with the initial 
evaluations following the grant of service connection.  The 
courts have held that once service connection is granted the 
claim is substantiated, additional VCAA notice is not 
required; and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).

The RO has obtained all reported treatment records and has 
afforded the veteran a VA examination.  While there is 
evidence that the disability has worsened since that 
examination, the Board is awarding a 70 percent rating the 
day following that examination.  All the evidence is to the 
effect that the veteran currently works full time and has 
maintained a relationship with his wife and children.  The 
only basis for an evaluation in excess of 70 percent is by 
showing complete social and occupational impairment.  Sellers 
v. Principi, 372 F.3d 1318, 1324 (Fed. Cir. 2004).  Since it 
is essentially conceded that he does not have complete social 
or occupational impairment another examination could not 
substantiate the claim.  VA is not required to provide 
assistance where there is no reasonable possibility that 
further assistance could substantiate the claim.  38 U.S.C.A. 
§ 5103A(a)(2); 38 C.F.R. § 3.159(d).

It has been contended that the VA examination was inadequate 
because the examiner did not have access to the claims 
folder.  It appears however, that the examiner considered an 
accurate history largely supplied by the veteran, and did 
have access to some records.  The veteran was not prejudiced 
by the absence of the claims folder.

There is no further development that would be reasonably 
likely to assist the veteran in substantiating his claim.

The Court held in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), that "[c]ompensation for service-connected injury is 
limited to those claims which show present disability" and 
held: "Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance." 

The Court has held that the above rule is not applicable to 
the assignment of an initial rating for a disability 
following an initial award of service connection for that 
disability.  At the time of an initial rating, separate 
ratings can be assigned for separate periods of time based on 
facts found, a practice known as "staged" ratings.  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).

PTSD is evaluated under VA's General Formula for Mental 
Disorders, which provides in pertinent part that:

Total occupational and social impairment,
 due to such symptoms as: gross 
impairment in thought processes or 
communication; persistent delusions or 
hallucinations; 
grossly inappropriate behavior; persisten
t danger of hurting self or others; inter
mittent inability to perform activities o
f daily living (including maintenance of 
minimal 
personal hygiene); disorientation to time
 or place; 
memory loss for names of close relatives,
 own occupation, or own name ........100 

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional ritual
s which 
interfere with routine activities; speech
 intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability 
to function independently, appropriately 
and effectively; 
impaired impulse control (such as unprovo
ked irritability with periods of 
violence); spatial disorientation; 
neglect of personal 
appearance and hygiene; difficulty in ada
pting to stressful circumstances 
(including work or a worklike setting); 
inability to establish and maintain 
effective 
relationships...................... 70 

Occupational and social impairment with r
educed reliability and productivity due 
to such symptoms as: 
flattened affect; circumstantial, circuml
ocutory, or 
stereotyped speech; panic attacks more th
an once a 
week; difficulty in understanding complex
 commands; impairment of short- and long-
term 
memory (e.g., retention of only highly le
arned material, forgetting to complete ta
sks); impaired judgment; impaired abstrac
t thinking; disturbances of motivation an
d 
mood; difficulty in establishing and main
taining 
effective work and  social relationships 
...................... 50 

Occupational and social impairment with o
ccasional 
decrease in work  efficiency and intermit
tent periods of 
inability to perform occupational tasks (
although 
generally functioning satisfactorily, wit
h routine behavior, self-care, and 
conversation normal), due to such 
symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, recent events) .......
........ 30
38 C.F.R. § 4.130, Diagnostic Code 9411 (2007).

In a statement dated in July 2004, a private physician 
reported that the veteran was seen with anxiety, situational 
stress and anger issues.  He was prescribed Paxil and advised 
to see a psychiatrist.

The only comprehensive VA examination afforded the veteran 
occurred in October 2004.  It was reported that the veteran 
was married and had two daughters.  He tended to frequently 
isolate himself, and there was marital discord.  He worked as 
a support technician servicing equipment for the Marine 
Corps.  Although colleagues had noted deficiencies in his 
mood, this had not impacted his ability to do his work, and 
his PTSD symptoms were found to have minimal impact on his 
level of job functioning.

On mental status examination his attitude was described as 
"irritable" and his mood as depressed.  His affect was 
blunted.  His activities of daily living were normal and his 
behavior was "not inappropriate."  His memory was "fair."  
His thought processes were logical.  He experienced sleep 
disturbance including insomnia and nightmares.  There was no 
history of panic attacks and he did not describe suicidal or 
homicidal ideation.  The diagnosis was chronic PTSD.  The 
global assessment of function (GAF) was 68.  That score 
denotes some mild symptoms (e.g. depressed mood and mild 
insomnia or some difficulty in social, occupational or school 
functioning but generally functioning pretty well with some 
meaningful interpersonal relationships.  DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS (DSM), 32 (4th ed.) 
(1994) (DSM IV); 38 C.F.R. §§ 4.125, 4.130 (2007).

VA outpatient treatment records created from April 2005 to 
January 2007, show that the veteran continued to work full 
time but that his symptoms had considerably worsened.  His 
GAF scores ranged from 43 to 48.  Such scores are indicative 
of serious symptoms (e.g. suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or serious 
impairment in social occupational or school functioning (e.g. 
no friends unable to keep a job).  DSM-IV.  His wife reported 
increasing difficulties and it was noted that the veteran was 
drinking more to self medicate.

The 2004 VA examination showed essentially no occupational 
impairment and yielded a GAF indicative of only mild 
disability.  He lacked most of the symptoms necessary for the 
50 percent rating.  Hence, the weight of the evidence is 
against the grant of a higher initial evaluation prior to 
October 23, 2004.  38 U.S.C.A. § 5107(b) (West 2002); 
38 C.F.R. §§ 4.7, 4.21 (2007)

After the examination there was a well documented 
deterioration in the veteran's symptomatology.  He was 
consistently found to have a severe disability, and to have 
deficiencies in most of the areas needed for a 70 percent 
rating.  It is not possible to determine when precisely the 
deterioration occurred.  Resolving reasonable doubt in the 
veteran's favor, the Board finds that a 70 percent rating is 
warranted for the period beginning on the day following the 
VA examination.  The examination took place on October 22, 
2004.

All the evidence shows that the veteran has maintained full 
time employment and has undertaken some college courses.  He 
has also remained married.  Total occupational and social 
impairment is, therefore, not shown.  Since these are the 
only criteria for the next higher rating, 100 percent, an 
evaluation in excess of 70 percent is not warranted.

Under the provisions of 38 C.F.R. § 3.321(b) (2007), in 
exceptional cases an extraschedular evaluation can be 
provided in the interest of justice.  The governing norm in 
such a case is that the case presents such an unusual or 
exceptional disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impracical the application of 
regular schedular standards.  In this case marked 
interference with employment has not been reported and the 
veteran's disability has not required any periods of recent 
hospitalization.


ORDER

An initial rating of 70 percent for PTSD is granted effective 
October 23, 2004.



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


